Proceeding pursuant to article 78 of the Civil Practice Act to review the determination of the State Board of Parole in denying appellant’s release from prison on parole. Order granting motion of respondent to dismiss the petition for insufficiency unanimously affirmed, without costs. Despite allegations contained in the petition which, if true, indicate unfavorable discrimination by the Board with respect to appellant, the relief which he seeks, even to the limited extent of an order directing the respondent to hear him, cannot be granted. There is no statutory provision for such hearing. Section 214 of the Correction Law provides only for personal appearance of the prisoner before the Board, before release, for the purpose of personal examination and verification of records. Present — Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [181 Mise. 280.] [See post, p. 910.]